NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2424-18T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JUAN A. ROSARIO, a/k/a
JOSE GOMEZ, and
KING BLACK ROSE,

     Defendant-Appellant.
__________________________

                    Submitted March 2, 2020 – September 4, 2020

                    Before Judges Rothstadt and Mitterhoff.

                    On appeal from the Superior Court of New Jersey,
                    Law Division, Bergen County, Indictment No. 05-12-
                    2152.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Kisha M.S. Hebbon, Designated Counsel,
                    on the brief).

                    Mark Musella, Bergen County Prosecutor, attorney for
                    respondent (Jaimee M. Chasmer, Assistant Prosecutor,
                    of counsel and on the brief).
PER CURIAM

      Defendant Juan Rosario appeals from the November 8, 2018 order of the

Law Division denying his petition for post-conviction relief (PCR), relating to

his November 18, 2011 judgment of conviction, on the basis that the

application was time-barred by Rule 3:22-12.         Defendant, in addition to

making arguments regarding ineffective assistance of both his trial and

appellate counsel, argues that the statutory time bar for filing his PCR petition

should have been relaxed in the interests of justice. We agree that defendant

did not demonstrate excusable neglect to justify filing his petition more than

seven months late, and affirm, substantially for the reasons set forth by Judge

James X. Sattely in his thorough written opinion.

      We discern the following facts from the record.        In February 2005,

defendant, the highest-ranking member of the Latin Kings in Passaic County,

was involved in two related criminal incidents. The first involved setting up a

sham drug deal to capture Ralph Pinto and Paul Ricciardi to retaliate against

them for robbing Jose Vega, a high-ranking member of the Latin Kings.

During the sham drug deal, Pinto was fatally shot and Ricciardi was wounded.

Defendant was also involved in the attempted murder of Monica Penalba, a




                                                                        A-2424-18T1
                                      2
friend of several Kings members. Defendant ordered that Penalba be killed

after she witnessed the events involving Pinto and Ricciardi. 1

      Pertinent to the present appeal, defendant's trial for the attempted murder

of Penalba was held between June and July 2011. The jury returned a verdict

convicting defendant on counts of attempted murder, N.J.S.A. 2C:5-1 and

N.J.S.A. 2C:11-3(a); aggravated assault, N.J.S.A. 2C:5-1 and N.J.S.A. 2C:12-

1(b)(1); and conspiracy to commit murder, N.J.S.A. 2C:5-2 and N.J.S.A.

2C:11-2(a)(1)(2). An amended judgment of conviction from this trial was

entered against defendant on November 18, 2011, and defendant received an

aggregate sentence of twenty years in prison for these charges.2


1
   Defendant was indicted in December 2005 on twenty-two separate counts
stemming from these incidents. The trial judge severed the indictment to
distinguish counts one through seventeen of the indictment, which concerned
defendant's actions with respect to the murder of Pinto and assault of
Ricciardi, from counts eighteen through twenty-two, which concerned
defendant's actions with respect to the attempted murder of Penalba.
2
  A separate trial was held in 2008 on defendant's charges related to Pinto and
Ricciardi, for which he was also convicted on several charges. Defendant
appealed his conviction and sentence in that trial, which we affirmed in an
unpublished opinion. State v. Vega, Nos. A-4673-08, A-5311-08 (App. Div.
Apr. 10, 2012) (slip op. at 70). The Supreme Court denied certification. State
v. Rosario, 212 N.J. 288 (2012). Defendant then filed a petition for PCR as to
his 2008 trial, which the trial court denied in a written opinion entered on May
28, 2014. Defendant filed a notice of appeal on September 24, 2014, appealing
the trial court's denial of his petition for PCR. We thereafter affirmed the trial


                                                                         A-2424-18T1
                                       3
      Defendant appealed his conviction and sentence in his 2011 trial, which

we affirmed in an unpublished opinion.      State v. Rosario, No. A-4676-11

(App. Div. Sep. 13, 2016) (slip op. at 20).       The Supreme Court denied

certification. State v. Rosario, 230 N.J. 490 (2017). Defendant then filed the

instant application for PCR on July 10, 2017 as to his 2011 conviction, and a

hearing was held on his application on October 2, 2018. Rejecting defendant's

contention that the Rule 3:22-12 time bar was subject to relaxation pursuant to

Rule 1:1-2, the PCR judge entered an order on November 8, 2018 denying

defendant's application for failure to establish excusable neglect. This appeal

followed.

      On appeal, defendant raises the following point headings for our

consideration:

            POINT I:  THE TRIAL COURT ERRED IN
            FINDING THAT DEFENDANT'S PETITION FOR
            [PCR] WAS TIME BARRED BECAUSE THE
            INTERESTS   OF     JUSTICE   WARRANT
            RELAXATION OF THE TIME BAR.

            POINT II: THE TRIAL COURT ERRED IN
            DENYING DEFENDANT'S PETITION FOR [PCR]
            WITHOUT AFFORDING HIM AN EVIDENTIARY


court's decision denying that PCR application. State v. Vega, Nos. A-278-14,
A-655-14 (App. Div. May 5, 2016) (slip op. at 26).


                                                                      A-2424-18T1
                                     4
HEARING TO DETERMINE THE MERITS OF HIS
CONTENTION THAT HE WAS DENIED THE
RIGHT TO THE EFFECTIVE ASSISTANCE OF
TRIAL AND APPELLATE COUNSEL.

a.   THE PREVAILING LEGAL PRINCIPLES
REGARDING   CLAIMS     OF    INEFFECTIVE
ASSISTANCE OF COUNSEL, EVIDENTIARY
HEARINGS AND PETITIONS FOR [PCR].

b. TRIAL COUNSEL RENDERED INEFFECTIVE
LEGAL REPRESENTATION BY VIRTUE OF HIS
FAILURE TO INTERVIEW JUAN VERAS AND TO
CALL HIM AS A WITNESS AT TRIAL.

c. TRIAL COUNSEL RENDERED INEFFECTIVE
LEGAL REPRESENTATION BY VIRTUE OF HIS
FAILURE TO OBJECT TO PREJUDICIAL
TESTIMONY.

d. TRIAL COUNSEL RENDERED INEFFECTIVE
LEGAL REPRESENTATION BY VIRTUE OF HIS
FAILURE TO TIMELY OBJECT TO SECURITY
MEASURES ADOPTED BY THE COURT.

e. TRIAL COUNSEL RENDERED INEFFECTIVE
LEGAL REPRESENTATION BY VIRTUE OF HIS
FAILURE TO ASK FOR LESSER-INCLUDED
CHARGES.

f.  APPELLATE     COUNSEL      RENDERED
INEFFECTIVE LEGAL REPRESENTATION BY
VIRTUE   OF   HIS  FAILURE   TO    RAISE
DEFENDANT'S CLAIMS OF TRIAL COURT
ABUSE OF DISCRETION ON APPEAL.

g. DEFENDANT IS ENTITLED TO A REMAND TO
THE TRIAL COURT TO AFFORD HIM AN

                                           A-2424-18T1
                  5
            EVIDENTIARY HEARING TO DETERMINE THE
            MERITS OF HIS CONTENTION THAT HE WAS
            DENIED THE EFFECTIVE ASSISTANCE OF
            TRIAL AND APPELLATE COUNSEL.

      We reject defendant's argument that the interests of justice required the

PCR judge to relax the time constraints of the Rule. A PCR petition shall be

filed no later than "[five] years after the date of entry pursuant to Rule 3:21-5

of the judgment of conviction that is being challenged." R. 3:22-12(a)(1). The

time bar may be relaxed if a defendant establishes that the delay "was due to

[the] defendant's excusable neglect and that there is a reasonable probability

that if the defendant's factual assertions were found to be true enforcement of

the time bar would result in a fundamental injustice." Ibid. Rule 3:22-12(a)(1)

was amended, effective February 2010, to require that a defendant also

demonstrate that a "fundamental injustice" would occur if the time to file were

not extended.   Pressler & Verniero, Current N.J. Court Rules, R. 3:22-12

(2015).

            The concept of excusable neglect encompasses more
            than simply providing a plausible explanation for a
            failure to file a timely PCR petition. To determine
            whether a defendant has asserted a sufficient basis for
            relaxing the Rule's time restraints, we "should
            consider the extent and cause of the delay, the
            prejudice to the State, and the importance of the
            petitioner's claim in determining whether there has
            been an 'injustice' sufficient to relax the time limits."

                                                                        A-2424-18T1
                                      6
            State v. Afanador, 151 N.J. 41, 52 (1997). Excusable
            neglect provides the means for a court to address and
            correct a criminal judgment where "adherence to it
            would result in an injustice." State v. McQuaid, 147
N.J. 464, 485 (1997)[.]

            [State v. Norman, 405 N.J. Super. 149, 159 (App. Div.
            2009).]

The Court waived the five-year time bar in Norman because there was no

evidential support to sustain the defendant's guilty plea. Norman, 405 N.J.

Super. at 160. By contrast, here there is no such demonstration of injustice.

      Defendant was sentenced on November 18, 2011. He did not file for

PCR until July 10, 2017; five years and seven months after his conviction and

thus out of time. "When determining whether to relax the time bar . . . a court

should consider 'the extent and cause of the delay, the prejudice to the State,

and the importance of the petitioner's claim in determining whether there has

been an "injustice" sufficient to relax the time limits.'" McQuaid, 147 N.J. at

485 (quoting State v. Mitchell, 126 N.J. 565, 580 (1992)). The petition itself

must include the claimed grounds for excusable neglect. State v. Cann, 342
N.J. Super. 93, 101-02 (App. Div. 2001). Defendant's petition, however, did

not allege any reasons to explain the delay in filing his PCR petition. In that

regard, defendant's direct appeal of his 2011 conviction did not toll the

requirement that he file his PCR application within the required timeframe.

                                                                        A-2424-18T1
                                      7
See State v. Dillard, 208 N.J. Super. 722, 727 (App. Div. 1986) (determining

that a defendant’s direct appeal of their conviction would not toll the five -year

requirement because Rule 3:22-12 contains no such provision and because our

Supreme Court has not held differently). Therefore, we conclude there are no

compelling, extenuating circumstances to excuse the lengthy delay nor

sufficient proof of a "fundamental injustice." R. 3:22-12(a)(1)(A).3

      While defendant's PCR application was indisputably time-barred, the

PCR judge also addressed his application on the merits.            Although not

necessary to our decision, in applying the test developed in Strickland v.

Washington, 466 U.S. 668, 687 (1984) as applied to our courts by State v.

Fritz, 105 N.J. 42, 66-67 (1987), we agree with the PCR judge's conclusion

that defendant's substantive arguments are without merit for the reasons

expressed by the judge in his well-reasoned and thorough thirty-six-page

written opinion.

      To the extent we have not addressed any remaining arguments, we

determine that they are insufficient to warrant discussion in a written opinion.

See R. 2:11-3(e)(2).

3
   While the PCR judge refers to November 18, 2011 in the analysis of his
opinion as defendant's date of sentencing, we briefly clarify that the date is
relevant because his amended judgment of conviction was entered on this date.


                                                                         A-2424-18T1
                                       8
Affirmed.




                A-2424-18T1
            9